Opinion by
Judge Hardin :
Admitting the correctness of the principle as contended for for the appellant, that in a contract for leasing the land implies a contract for quiet enjoyment, that is, 'that the rights of the landlord are such as to entitle the tenant ¡to enter and quietly enjoy the leased premises under him; and waiving the objection that no covenant is set up in the answer, and cross-petition, unless by mere implication, the answer is fatally defective in not alleging some active agency on the part of plaintiff, in inducing or causing the interruption of the enjoyment of the ^premises complained of. Certainly his implied covenant did not make him responsible for the mere trespass of strangers, nor for passively permitting them; and as the response pleaded imports no •more than this, the demurrer was properly sustained.
Wherefore the judgment is affirmed.